 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     MAKSIM NIKULSHIN
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                        Case No. 6:16-mj-00014

12                             Plaintiff,              STIPULATION TO CONTINUE REVIEW
                                                       HEARING
13    vs.
                                                       Date: June 17, 2020
14    MAKSIM NIKULSHIN,                                Time: 10:00 a.m.
                                                       Judge: Hon. Jeremy D. Peterson
15                            Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Maksim Nikulshin, hereby stipulate and jointly move this Court to continue Mr.
20   Nikulshin’s review hearing from March 31, 2020 until June 17th, 2020.
21             On January 19, 2020, Mr. Nikulshin appeared by video teleconference from Brooklyn New
22   York for a probation revocation. The Honorable Jeremy Peterson instructed Mr. Nikulshin to
23   complete his DUI class and continue fine payments. The undersigned defense counsel, having
24   spoken with Mr. Nikulshin is informed that his DUI class was completed on March 26, 2020, and
25   that fine payments are forthcoming. Given ongoing COVID-19 interruptions to court operations,
26   the undersigned defense counsel requests that Mr. Nikulshin review hearing be continued until
27   June 17th, 2020. The government does not not oppose.

28   //

     ddA
       Nikulshin / Stipulation to Continue              -1-
       Review Hearing and Order
 1                                           Respectfully submitted,

 2                                           McGREGOR SCOTT
                                             United States Attorney
 3
 4   Dated: March 30, 2020                   /s/ Susan St. Vincent
                                             SUSAN ST. VINCENT
 5                                           Acting Legal Officer
                                             National Park Service
 6                                           Yosemite National Park

 7
 8   Dated: March 30, 2020                   HEATHER E. WILLIAMS
                                             Federal Defender
 9
10                                           /s/ Benjamin A. Gerson
                                             BENJAMIN A. GERSON
11                                           Assistant Federal Defender
                                             Attorney for Defendant
12                                           MAKSIM NIKULSHIN

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Nikulshin / Stipulation to Continue     -2-
       Review Hearing and Order
 1                                                 ORDER

 2             Good cause appearing, the above stipulation to continue case 6:16-mj-00014 until June

 3   17, 2020 is hereby accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         March 30, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Nikulshin / Stipulation to Continue           -3-
       Review Hearing and Order
